Citation Nr: 0712409	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-22 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE


Entitlement to a total rating due to unemployability caused 
by service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from February 1975 to August 1985.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks TDIU.

The veteran has received education benefits from VA; however, 
his VA Vocational Rehabilitation and Education Folder has not 
been associated with the claims file.

In January 2005, pursuant to a request by the Decision Review 
Officer, the veteran underwent a VA orthopedic examination by 
L. B., M.D. to determine the extent of impairment due to the 
veteran's service-connected right knee injury.  Following 
that examination, Dr. B. concluded that the veteran could be 
employed in occupations which did not require prolonged 
standing on his right knee.

In January 2005, also pursuant to a request by the Decision 
Review Officer, the veteran underwent a VA neurologic 
examination by J. S., M.D. to determine the extent of 
impairment caused by his service-connected residuals of a 
lumbar spine injury.  Dr. S. was asked whether the veteran 
had degenerative disc disease, and if so, whether it was 
related to his service-connected lumbar spine disorder.  Dr. 
S. was also asked to comment on how the severity of the 
veteran's back disorder would affect his ability and 
functioning at work.  


Following the VA neurologic examination, Dr. S. reported that 
he did not find a record of degenerative disc disease.  
However, he noted that intermittently, the veteran got a 
little pain down his right lower extremity which could 
represent some radicular component from his low back.  Dr. S. 
did not comment on how the severity of the veteran's back 
disorder would affect his ability and functioning at work.  

In June 2005, the Decision Review Officer reiterated his 
question as to whether the veteran had degenerative disc 
disease, and if so, whether it was related to his service-
connected lumbar spine disorder.  The Decision Review officer 
again asked how the severity of the veteran's back disorder 
would affect his ability and functioning at work.  

Later in June 2005, the veteran's claims file was returned 
for additional review to Dr. L. B., the physician who had 
evaluated the veteran's right knee.  In conjunction with that 
review, Dr. B. made several unsuccessful attempts to contact 
the veteran.  

Following the requested review, which included consultation 
with a VA radiologist, Dr. B. reported that the veteran had 
degenerative joint disease of the lumbar spine related to his 
service-connected lumbar spine disability.  Dr. B. stated 
that he was unable to comment on the effect of the lumbar 
spine disability on the veteran's work, as the veteran had 
been interviewed in that regard by Dr. J. S.

In July 2005, the Decision Review Officer granted service 
connection for degenerative disc disease related to the 
veteran's service-connected lumbar spine disability.  
However, the Decision Review Officer found such action did 
not change the percentage evaluation for that disability.  He 
also confirmed and continued the denial of TDIU. 



In light of the foregoing, additional development, to include 
a VA examination, is warranted.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination scheduled in conjunction with 
a claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655.

Accordingly, the case is remanded for the following actions:  

1.  Associate the veteran's VA Vocational 
Rehabilitation and Education Folder with 
the claims file.

2.  When the actions requested in part 1 
have been completed, schedule the veteran 
for an orthopedic examination to 
determine the extent of impairment due to 
the veteran's service-connected residuals 
of a right knee injury and his service-
connected residuals of a lumbar spine 
injury, including degenerative disc 
disease and the impact of those 
disabilities on employment.  The claims 
folder must be made available to the 
examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  All indicated 
tests and studies must be performed, and 
the manifestations of each disability 
must be set forth.  

Following the examination and review of 
the claims file, the examiner must render 
an opinion as to whether or not the 
veteran is precluded from securing or 
following substantially gainful 
employment due solely to his service-
connected right knee and lumbosacral 
spine disabilities.  The rationale for 
all opinions must be set forth in 
writing.

4.  After undertaking any additional 
development deemed necessary, 
readjudicate the issue of entitlement to 
TDIU.  If the benefits sought on appeal 
remain denied, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

